TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00493-CR
NO. 03-02-00494-CR



Kenneth D. Reading, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NOS. 952337 & 952342, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Kenneth D. Reading appeals from orders revoking community supervision and
imposing eight-year prison sentences.  In both cases, he was placed on supervision after being
convicted of felony driving while intoxicated.  Tex. Pen. Code Ann. §§ 49.04(a), .09(b) (West 2003).
Reading's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to Reading, who was advised of his right
to examine the appellate records and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the record that might arguably support the appeal. 
Counsel's motion to withdraw is granted.
The orders revoking community supervision are affirmed.


  
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Affirmed
Filed:   June 19, 2003
Do Not Publish